Title: To Thomas Jefferson from Ebenezer Gearey, Jr., 30 May 1786
From: Gearey, Ebenezer, Jr.
To: Jefferson, Thomas



My dear Sir
Brest Prison 30th. May 1786

I Beg leave to Acquaint you, Since I wrote you the 24th Mr. Jno. Jinks, Merchant from Salem near Boston Came from Le  Orient to se me, having their heard that I Was in Prison at Brest. This Gentleman was well Acquainted with me and my Business in America and in London. Mr. Jinks has gawn back to Le Orient, with an intent to pertision for my Releas, Providing I Should not be Set at Liberty When we hear from Paris. Mr. Harrison, Agent of Spanish Affairs is at Le Orient, who Mr. Jinks Informed me he was well Acquainted with and Spoke with him on my being Detained in France by my Creditors in London, Who will Assist me to have my Liberty. What I wrote Respecting my affairs and Business may be relyed on, which I am Able to Prove by Respectable Merchants from America who are fortunately for me in France. I hope my Dear Sir, that you will Se the Reasonable Necessity of my having my Liberty to gow about my Business and to be So Imbarised by any part of my Creditors. My detention in Prison will Inivitably ruin my Estate. I Cannot believe that any Such Liberty will be Given by the Minister of France, but should their be any Such order, I must Earnestly beg your Kind Assistance in Laying my Affairs before the Minister and precure me redress from So unreasonable a Confinement.
Beg leave to Subscribe my Self, Dear Sir, Your Most Obedient and Very Humble Servant,

Ebenezer Gearey Junr

